Aulisi, J.
Appeal by the claimant from a decision of the Workmen’s Compensation Board, filed August 1, 1967, which disallowed a claim for death benefits. Claimant argues that decedent underwent excessive strain on the day of his death because of his being rushed and being required to make frequent trips up and downstairs. After referring the record to an impartial cardiologist, a majority of the board panel found that decedent did not sustain an accidental injury arising out of and in the course of his employment. The impartial specialist and the carrier’s expert both testified against causal relationship. The resolution of conflicting medical testimony is for the board and its determination in this case is supported by substantial evidence. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Aulisi, J.